DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bouqata et al. (U.S. Patent Application Publication No. 2013/0262349).
Regarding to claim 1, Bouqata teaches a feature set determining method, comprising:
obtaining, according to a received feature set determining request, data used for feature learning, wherein the feature set determining request comprises a learning objective of the feature learning (Fig. 3, performed by element 302
performing type analysis on the data to divide the data into first-type data and second-type data, wherein the first-type data is non-numeric-type data, and wherein the second-type data is numeric-type data (Fig. 3, performed by element 322, [0072], lines 1-12; [0096], lines 1-5, first-type data is non-numeric-type data and fed to module 350, second-type data is numeric-type data and fed to module 340);
performing semi-supervised learning on the first-type data to extract multiple first-type features (Fig. 3, performed by element 350, [0083], lines 5-12; [0128], lines 1-5, module 350 performing learning on the first-type data to extract multiple first-type features under supervised by internal thinking 350);
performing adaptive learning on the second-type data to extract multiple second-type features (Fig. 3, performed by element 340, [0081], lines 1-4, module 340 performing adaptive learning on the second-type data to extract multiple second-type features);
evaluating the multiple first-type features and the multiple second-type features to obtain an optimal feature set (Fig. 3, performed by element 380, [0087], lines 1-12); and
outputting the optimal feature set to respond to the feature set determining request (Fig. 3, performed by element 310, [0087], lines 10-15).
The descriptions of modules illustrated in Fig. 3 does not clearly disclose the optimal feature set comprises multiple features with accuracy rates meeting a preset condition, and wherein the accuracy rate is a degree of closeness between each feature and the learning objective.
However, in the flow chart described in Fig. 4, Bouqata discloses optimal feature set comprises multiple features with accuracy rates meeting a preset condition, and wherein the accuracy rate is a degree of closeness between each feature and the learning objective ([0117], lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding to claim 8, Bouqata teaches a feature set determining apparatus, comprising:
a transceiver ([0060], lines 8-11, wireless transmitting system includes a transceiver);
a storage configured to store a computer executable instruction ([0052], lines 1-2); and
a processor ([0052], lines 1-2) coupled to the storage and the transceiver and configured to execute the computer executable instruction to cause the feature set determining apparatus to perform operations comprising:
obtaining, according to a received feature set determining request, data used for feature learning, wherein the feature set determining request comprises a learning objective of the feature learning (Fig. 3, performed by element 302, [0071], lines 1-12; [0095], lines 1-5);
performing type analysis on the data to divide the data into first-type data and second-type data, wherein the first-type data is non-numeric-type data, and wherein the second-type data is numeric-type data (Fig. 3, performed by element 322, [0072], lines 1-12; [0096], lines 1-5, first-type data is non-numeric-type data and fed to module 350, second-type data is numeric-type data and fed to module 340);
performing semi-supervised learning on the first-type data to extract multiple first-type features (Fig. 3, performed by element 350, [0083], lines 5-12; [0128], module 350 performing learning on the first-type data to extract multiple first-type features under supervised by internal thinking 350);
performing adaptive learning on the second-type data to extract multiple second-type features (Fig. 3, performed by element 340, [0081], lines 1-4, module 340 performing adaptive learning on the second-type data to extract multiple second-type features);
evaluating the multiple first-type features and the multiple second-type features to obtain an optimal feature set (Fig. 3, performed by element 380, [0087], lines 1-12); and
outputting the optimal feature set, to respond to the feature set determining request (Fig. 3, performed by element 310, [0087], lines 10-15).
The descriptions of modules illustrated in Fig. 3 does not clearly disclose the optimal feature set comprises multiple features with accuracy rates meeting a preset condition, and wherein the accuracy rate is a degree of closeness between each feature and the learning objective.
However, in the flow chart described in Fig. 4, Bouqata discloses optimal feature set comprises multiple features with accuracy rates meeting a preset condition, and wherein the accuracy rate is a degree of closeness between each feature and the learning objective ([0117], lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouqata to comprise in the optimal feature set multiple features with accuracy rates meeting a preset condition, wherein the accuracy rate is a degree of closeness between each feature and the learning objective, in order to maximize the chances of success.
Regarding to claim 15, Bouqata teaches a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to perform operations comprising:
obtaining, according to a received feature set determining request, data used for feature learning, wherein the feature set determining request comprises a learning objective of the feature learning (Fig. 3, performed by element 302, [0071], lines 1-12; [0095], lines 1-5);
performing type analysis on the data to divide the data into first-type data and second-type data, wherein the first-type data is non-numeric-type data, and wherein the second-type data is numeric-type data (Fig. 3, performed by element 322, [0072], lines 1-12; [0096], lines 1-5, first-type data is non-numeric-type data and fed to module 350, second-type data is numeric-type data and fed to module 340);
performing semi-supervised learning on the first-type data to extract multiple first-type features (Fig. 3, performed by element 350, [0083], lines 5-12; [0128], lines 1-5, module 350 performing learning on the first-type data to extract multiple first-type features under supervised by internal thinking 350);
performing adaptive learning on the second-type data to extract multiple second-type features (Fig. 3, performed by element 340, [0081], lines 1-4, module 340 performing adaptive learning on the second-type data to extract multiple second-type features);
evaluating the multiple first-type features and the multiple second-type features to obtain an optimal feature set (Fig. 3, performed by element 380, [0087], lines 1-12); and
outputting the optimal feature set to respond to the feature set determining request (Fig. 3, performed by element 310, [0087], lines 10-15).

However, in the flow chart described in Fig. 4, Bouqata discloses optimal feature set comprises multiple features with accuracy rates meeting a preset condition, and wherein the accuracy rate is a degree of closeness between each feature and the learning objective ([0117], lines 1-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bouqata to comprise in the optimal feature set multiple features with accuracy rates meeting a preset condition, wherein the accuracy rate is a degree of closeness between each feature and the learning objective, in order to maximize the chances of success.
Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “the first-type data comprises labeled data and unlabeled data, and wherein performing the semi-supervised learning on the first-type data to extract multiple first-type features comprises: performing unsupervised learning on the unlabeled data by using a sparse autoencoder algorithm, to obtain function parameters W and b in the sparse autoencoder algorithm, wherein W is a variable coefficient in the sparse autoencoder algorithm, and wherein b is a constant in the sparse autoencoder algorithm; and performing feature transformation on the 
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “performing the adaptive learning on the second-type data to extract multiple second-type features comprises performing linear correlation judgment on the second-type data; performing feature extraction according to a result of the linear correlation judgment by using a feature extraction strategy corresponding to the result to obtain a feature transformation matrix; and performing feature transformation on labeled data in the second-type data according to the feature transformation matrix to obtain the multiple second-type features” in combination with the limitations recited in claim 1.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the first-type data comprises labeled data and unlabeled data, and wherein performing the semi-supervised learning on the first-type data to extract multiple first-type features comprises: performing unsupervised learning on the unlabeled data by using a sparse autoencoder algorithm, to obtain function parameters W and b in the sparse autoencoder algorithm, wherein W is a variable coefficient in the sparse autoencoder algorithm, and wherein b is a constant in the sparse autoencoder algorithm; and performing feature transformation on the labeled data and W and b using a feed-forward autoencoder algorithm to obtain the multiple first-type features” in combination with the limitations recited in claim 8.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “performing the adaptive learning on the second-type data to extract multiple second-type features comprises performing linear correlation judgment on the second-type data; performing feature extraction according to a result of the linear correlation judgment 
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the first-type data comprises labeled data and unlabeled data, and wherein performing the semi-supervised learning on the first-type data to extract multiple first-type features comprises: performing unsupervised learning on the unlabeled data by using a sparse autoencoder algorithm, to obtain function parameters W and b in the sparse autoencoder algorithm, wherein W is a variable coefficient in the sparse autoencoder algorithm, and wherein b is a constant in the sparse autoencoder algorithm; and performing feature transformation on the labeled data and W and b using a feed-forward autoencoder algorithm to obtain the multiple first-type features” in combination with the limitations recited in claim 15.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “performing the adaptive learning on the second-type data to extract multiple second-type features comprises performing linear correlation judgment on the second-type data; performing feature extraction according to a result of the linear correlation judgment by using a feature extraction strategy corresponding to the result to obtain a feature transformation matrix; and performing feature transformation on labeled data in the second-type data according to the feature transformation matrix to obtain the multiple second-type features” in combination with the limitations recited in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828